I think Chapter 16972, Acts of 1935, is a valid local law as applied to Okeechobee County where intention of such enactment was advertised, as shown by the legislative journals.
I do not think the Act as a local or special Act offends against the provisions of Section 20, Article III of the State Constitution. See Lainhart v. Catts, 73 Fla. 735, 75 So. 47; State v. Fearnside, 87 Fla. 349, 100 So. 256; State v. Wheat,103 Fla. 1, 137 So. 277; Masters v. Duval County, 114 Fla. 205,  154 So. 172; State v. Hand, 96 Fla. 799, 119 So. 370; Jackson Lbr. Co. v. Walton County, 95 Fla. 632, 116 So. 771; Carlton v. Constitution Indemnity Co., 117 Fla. 143, 157 So. 431; State v. Holbrook, 129 Fla. 241, 176 So. 99; State v. Garrett, 130 Fla. 413, 178 So. 309.
The provisions contained in Chapter 16972, supra, would have been valid, had they been originally written in Chapter 14708, Acts of 1931, and, therefore, I consider the attempted amendment of that Act by Chapter, 16972 valid.
WHITFIELD, J., concurs.